           Case 3:20-cv-00670-WHO Document 47 Filed 07/22/20 Page 1 of 10




1    MARK ALBERT RIGAU (CA Bar Number 223610)
     Senior Trial Counsel
2    Environmental Defense Section
3    Environment and Natural Resources Division
     United States Department of Justice
4    301 Howard Street, Suite 1050
     San Francisco, California 94105
5
     Tel: (415) 744-6487
6    Tel: (415) 744-6476
     E-mail: mark.rigau@usdoj.gov
7
8    Counsel for Defendants

9                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
11   ALERT PROJECT/EARTH ISLAND                   Case No. 3:20-cv-00670-WHO
12   INSTITUTE; ALASKA COMMUNITY
                                                  EPA’S NOTICE OF MOTION AND
     ACTION ON TOXICS; COOK
13                                                MOTION FOR LEAVE TO FILE
     INLETKEEPER;CENTER FOR BIOLOGICAL
                                                  MOTION FOR RECONSIDERATION
     DIVERSITY; ROSEMARY
14   AHTUANGARUAK; AND KINDRA ARNESEN             OF ORDER DENYING EPA’S
     ,                                            MOTION TO DISMISS FIRST CAUSE
15                                                OF ACTION AND [PROPOSED]
16                Plaintiffs,                     ORDER
     vs.
17
18   ANDREW WHEELER, in his official capacity     Action Filed: January 30, 2020
     as Administrator of the United States
19   Environmental Protection Agency; and the     Re: Local Rule 7-9
     UNITED STATES ENVIRONMENTAL
20
     PROTECTION AGENCY,
21
                  Defendants.
22
23
24
25
26
27
28
         Case 3:20-cv-00670-WHO Document 47 Filed 07/22/20 Page 2 of 10




1           TO THE HONORABLE COURT, ALL PARTIES, AND THEIR COUNSEL OF
2    RECORD:
3           PLEASE TAKE NOTICE that, pursuant to Northern District of California Civil Local
4    Rule 7-9, Defendants the United States Environmental Protection Agency and its Administrator,
5    Andrew R. Wheeler (collectively, “EPA”) hereby move this Court for an order granting leave to
6    file a motion for reconsideration of the Court’s June 2, 2020 Order, Dkt. No. 42, in which the
7    Court denied EPA’s Motion to Dismiss [Plaintiffs’] First Cause of Action, Dkt. No. 16. This
8    Motion is based on all of the records and files herein. A Proposed Order granting the Motion for
9    Leave is attached.
10                                           INTRODUCTION
11          Pursuant to Local Rule 7-9, EPA respectfully moves the Court for leave to seek
12   reconsideration of the Court’s June 2, 2020 Order, Dkt. No. 42, in which the Court denied EPA’s
13   Motion to Dismiss [Plaintiffs’] First Cause of Action. This Court has the inherent authority to
14   reconsider its prior rulings and should do so here because the Court did not address dispositive
15   legal arguments raised by EPA. Smith v. Clark Cty. School Dist., 727 F.3d 950, 955 (9th Cir.
16   2013); Local Rule 7-9(b)(3).
17          The Court did not address EPA’s argument regarding the controlling language of the
18   statute that Plaintiffs assert gives rise to a nondiscretionary duty that can be compelled via a
19   Clean Water Act (“CWA”) citizen suit. The provision in question, 33 U.S.C. § 1321(d)(3),
20   states that EPA “may, from time to time, as the [EPA Administrator] deems advisable, review
21   or otherwise amend the National Contingency Plan.” In the Order denying EPA’s Motion to
22   Dismiss, the Court addressed the terms “may,” “from time to time,” and “advisable.” see
23   Order, Dkt. No. 42 at 7-8. But the Court did not grapple with the express language of the
24   statute pertaining to the Administrator as a decision-maker. The Court’s analysis thus failed to
25   take into consideration EPA’s dispositive legal argument that the plain language of the statute
26   grants the Administrator the discretion to determine when and how the National Contingency
27   Plan (“NCP”) should be revised.
28

                                                                      Case No. 3:20-cv-00670-WHO
                                          EPA’s Motion for Leave to file Motion For Reconsideration
                                                 -1-
         Case 3:20-cv-00670-WHO Document 47 Filed 07/22/20 Page 3 of 10




1           EPA respectfully submits that reconsideration is warranted, as there was “a manifest
2    failure by the Court to consider . . . dispositive legal arguments which were presented to the
3    Court before [the Court’s June 2, 2020 Order ]. L.R. 7-9(b)(3).
4                        BACKGROUND AND PROCEDURAL HISTORY
5           Plaintiffs have asserted two claims in this case. In the First Cause of Action (Compl. ¶¶
6    126-32), Plaintiffs allege that EPA has failed to perform a mandatory duty to update the NCP
7    under 33 U.S.C. § 1321(d)(3). Plaintiffs cite the Clean Water Act’s citizen suit provision, 33
8    U.S.C. § 1365(a)(2), which authorizes judicial actions to compel EPA to perform
9    nondiscretionary duties imposed by the Act. See Compl. ¶¶ 129-130. In the Second Cause of
10   Action (Compl. ¶¶ 133-136), Plaintiffs allege that EPA’s failure to issue a final rule or take
11   final action on a 2015 petition to amend Subpart J violates 5 U.S.C. § 555(b) and that EPA
12   actions “constitutes an agency action ‘unlawfully withheld or unreasonably delayed.’” Compl.
13   ¶ 135, citing 5 U.S.C. § 706(1).
14          EPA moved to dismiss the First Cause of Action because Plaintiffs have failed to
15   identify a discrete, nondiscretionary duty on the part of EPA. Dkt. No. 16. As EPA explained:
16          Plaintiffs’ allegation that EPA has a nondiscretionary duty to amend the
17          [National Contingency Plan] is refuted by the plain language of the Act. The
18          CWA provides that EPA “may, from time to time, as the [Administrator] deems
19          advisable, revise or otherwise amend the [NCP].” 33 U.S.C. § 1321(d)(3)
20          (emphasis added). Thus, the statute specifically provides that revisions and
21          amendments to the NCP are initiated at the discretion of the agency.
22   Id. at 5 (emphasis in motion). With respect to the text of Section 1321(d)(3), EPA focused on
23   the terms “may,” “from time to time,” and “as the Administrator deems advisable.” Id. at 5-6.
24   In light of these express statutory terms, EPA argued that the plain text of section 311(d)(3)
25   leaves the appropriateness and the timing of any such regulatory amendments or revisions to
26   the Agency’s discretion. Id. at 6.
27          In opposing EPA’s motion, Plaintiffs devoted the majority of their argument to their
28   position that the term “may” in Section 1321(d)(3) should be interpreted to mean “shall.” See

                                                                      Case No. 3:20-cv-00670-WHO
                                          EPA’s Motion for Leave to file Motion For Reconsideration
                                                 -2-
          Case 3:20-cv-00670-WHO Document 47 Filed 07/22/20 Page 4 of 10




1    Opp’n. Dkt. No. 26 at 2:12-3:2, 10:21-11:3, 14:11-16:11. Plaintiffs also argued that the lack of
2    a specific date or time in Section 1321(d) was not dispositive. See id. at 16:12-17:6. With
3    respect to EPA’s assertion that the language of the statute expressly confers discretion to
4    EPA’s Administrator, “as the Administrator deems advisable,” Plaintiffs did not dispute that
5    the statute confers discretion to the Administrator. Rather, Plaintiffs avoided the argument,
6    and wrongly asserted that “EPA’s Administrator” had in fact made a determination that the
7    NCP should be amended based on recommendations in an EPA Inspector General report. See
8    id. at 13:16-21.
9            In EPA’s reply, the agency noted in part that, in contrast to the other subsections of
10   Section 1321 that contained mandatory requirements, Section 1321(d)(3) specifically provides
11   that EPA “may, from time to time, as the [Administrator] deems advisable” revise or amend
12   the NCP. Dkt. No. 28 at 5:14-16 (citing 33 U.S.C. § 1321(d)(3) (emphasis added). EPA
13   further asserted that “[b]ecause Congress unambiguously provided EPA discretion under
14   Section 311(d)(3), the Court must give effect to that express intent.” Id. at 5:16-18 (citing
15   Ochoa-Amaya v. Gonzales, 479 F.3d 989, 992 (9th Cir. 2007). EPA also explained that In re A
16   Community Voice, 878 F.3d 779 (9th Cir. 2017), a case Plaintiffs contend is “controlling”
17   because it purportedly addressed “statutory text nearly identical to the case at bar,” was easily
18   distinguishable. Id. at 6:3-18; Opp’n., Dkt. No. 26 at 11:5-6. EPA pointed out that, unlike the
19   Toxic Substances Control Act provision at issue A Community Voice, CWA Section 1321(d)(3)
20   includes language identifying the Administrator as having discretion to determine the timing
21   and substance of revisions or amendments to the NCP. Dkt No. 28 at 6:15-18 (citing 33 U.S.C.
22   § 1321(d)(3) (providing that EPA “may, from time to time, as the [Administrator] deems
23   advisable” revise or amend the NCP).
24           In the Order denying EPA’s Motion to Dismiss, the Court acknowledged the text of
25   Section 1321(d)(3) and stated that, based on the text of subsection (d)(3), the Court “would
26   agree that this language suggests discretionary, not mandatory, authority.” Dkt. No. 42 at
27   7:12-14. The Court then proceeded to consider some of the language of subsection (d)(3),
28   including the terms “may,” “from time to time,” and “as advisable.” Id. at 7-8; see also 9:21-

                                                                      Case No. 3:20-cv-00670-WHO
                                          EPA’s Motion for Leave to file Motion For Reconsideration
                                                 -3-
           Case 3:20-cv-00670-WHO Document 47 Filed 07/22/20 Page 5 of 10




1    10:3 (discussing lack of date-certain deadline). However, the Court did not specifically
2    address the portion of Section 1321(d)(3) that places authority in the President (which has been
3    delegated to the Administrator of EPA) to determine when it is advisable to amend or revise
4    the NCP. 33 U.S.C. § 1321(d)(3).
5            Rather, the Court looked to Section 1321(d)’s “overall intent,” which the Court found
6    “contemplates an ongoing duty that in turn strongly suggests that the duty to update and revise
7    the NCP ‘as advisable’ is not discretionary, but required.” Dkt. No. 42 at 8:15-16. The Court
8    also pointed to “[t]he facts alleged,” the “purpose of the NCP,” and the “intent of Congress in
9    enacting the CWA” in finding that “Section 1321(d)(3) is properly interpreted to create a
10   nondiscretionary obligation for the Administrator to revise or amend the NCP.” Id. at 8, 9:6-7.
11                                            ARGUMENT
12           EPA respectfully submits that the Court erred in failing to address the agency’s
13   arguments that the plain language of Section 1321(d)(3) expressly confers discretion on the
14   Administrator to make a determination as to the advisability and timing of amendments to the
15   NCP.
16   I.      EPA presented a dispositive legal argument – that action taken under Section
             1321(d)(3) is at the discretion of the EPA Administrator.
17
18           The issue presented by EPA’s motion is whether Clean Water Act Section 1321(d)(3)
19   contains a discrete, nondiscretionary duty that is subject to a CWA citizen suit to compel
20   performance of the alleged duty. See Order, Dkt. No. 42 at 1 (“At issue is whether, as a matter
21   of law, the CWA imposes a nondiscretionary duty on the EPA to update or amend the National
22   Contingency Plan”). As the parties and Court agree, the presence of a nondiscretionary duty is
23   a prerequisite to bringing a CWA citizen suit. See Motion, Dkt. No. 16 at 4:20-28; Opp’n, Dkt.
24   No. 26 at 9:19-20: Reply, Dkt. No. 28 at 4:5-7; Order, Dkt. No. 42 at 1 (“if so, [Plaintiffs are]

25   allowed to bring a cause of action pursuant to the CWA’s citizen-suit provision”). Without

26   such prerequisite, Plaintiffs’ First Cause of Action must be dismissed.

27   II.     The argument that action taken under Section 1321(d)(3) is discretionary was
             presented to the Court in EPA’s briefing on the motion to dismiss.
28

                                                                      Case No. 3:20-cv-00670-WHO
                                          EPA’s Motion for Leave to file Motion For Reconsideration
                                                 -4-
            Case 3:20-cv-00670-WHO Document 47 Filed 07/22/20 Page 6 of 10




1             There can also be no dispute that EPA clearly asserted that the express language of
2    Section 1321(d)(3) confers discretion to the Administrator to determine whether it is advisable
3    to amend or revise the NCP and, if so, when to promulgate an amendment or revision of the
4    NCP. See Dkt. No. 16 at 5:1-5; Dkt. No. 28 at 4:20-27. Indeed, the Court recognized that EPA
5    “focuses on the plain language” of Section 1321(d)(3), and noted EPA’s arguments regarding
6    the terms “may,” “from time to time,” and “as the Administrator deems advisable.” Dkt No.
7    42 at 7:7-12. Thus, EPA’s briefing addressed both the timing of any action to revise or amend
8    the NCP, and the Administrator’s discretionary authority to determine whether and when to do
9    so.
10            EPA’s briefing also included discussion of Supreme Court caselaw explaining the
11   difference between discretionary versus nondiscretionary duties. Dkt. No. 16 at 5-6
12            EPA further explained that the statutory provision at issue in A Community Voice, the
13   case upon which Plaintiffs and the Court cite in concluding that Section 1321(d)(3) contains a
14   nondiscretionary duty, was substantively different from CWA Section 1321(d)(3). EPA
15   explained:
16            Here, the text of the CWA section at issue does not include the term “as
17            necessary” and the statu[t]e is significantly and materially different than TSCA.
18            Section 311(d)(3) expressly states that EPA “may, from time to time, as the
19            [Administrator] deems advisable” revise or amend the NCP.
20   Dkt. No. 28 at 6:15-18 (citing 33 U.S.C. § 1321(d)(3)) (emphasis added).
21   III.     There was a failure on the part of the Court to consider EPA’s argument that the
              express language of Section 1321(d)(3) confers discretion on the Administrator to
22            determine how and when to revise the NCP, and that the Ninth Circuit’s decision
23            in A Community Voice addressed a statutory provision that did not include such
              language.
24
              In the Court’s parsing of the terms contained in Section 1321(d)(3), the Court did not
25
     address the statutory terms referencing the discretionary authority of the President of the
26
     United States, which has been delegated to EPA’s Administrator. The Court’s decision is
27
     notable for its ample analysis of some of the terms of Section 1321(d)(3), such as the word
28
     “may” and “advisable,” and complete absence of analysis of the statute’s language regarding
                                                                    Case No. 3:20-cv-00670-WHO
                                      EPA’s Motion for Leave to file Motion For Reconsideration
                                               -5-
         Case 3:20-cv-00670-WHO Document 47 Filed 07/22/20 Page 7 of 10




1    the Administrator as a decisionmaker. It is well-established that courts “must interpret statutes
2    as a whole, giving effect to each word and making every effort not to interpret a provision in a
3    manner that renders other provisions of the same statu[t]e inconsistent, meaningless, or
4    superfluous.” Boise Cascade Corp. v. EPA, 942 F.2d 1427, 1432 (9th Cir. 1991). See also
5    J.C. by & through W.P v. Cambrian Sch. Dist., No. 12-CV-03513-WHO, 2014 WL 229892, at
6    *7 (N.D. Cal. Jan. 21, 2014) (Orrick, J.) (stating same), aff’d sub nom. J.C. ex rel. W.P. v.
7    Cambrian Sch. Dist., 648 F. App’x 652 (9th Cir. 2016).
8           EPA respectfully contends that the Court’s failure led to an erroneous decision that is in
9    conflict with other decisions of this District Court and other courts in the Ninth Circuit. See,
10   e.g., Citizens for a Better Env’t v. EPA, No. C-90-1124-JPV, 1990 WL 269123 (N.D. Cal. Nov.
11   6, 1990) (finding CWA Section 1313(c)(4)(B), which provides that EPA’s Administrator shall
12   promptly publish proposed water quality standards “in any case where the Administrator
13   determines that a revised or new standard is necessary to meet the requirements of [the
14   CWA],” to be discretionary); Nw. Envtl. Advocates v. U.S. E.P.A., 268 F. Supp. 2d 1255, 1261
15   (D. Or. 2003) (finding same); Puget Soundkeeper All. v. EPA, No. C13-1839-JCC, 2014 WL
16   4674393, at *2 (W.D. Wash. Sept. 18, 2014) (finding same).
17          Relatedly, the Court neither recognized nor addressed EPA’s argument as to the textual
18   distinction between the Toxic Substances Control Act (“TSCA”) provision at issue in A
19   Community Voice and CWA Section 1321(d)(3). Rather, the Court found the language of
20   Section 1321(d)(3) “similar in wording” to a TSCA provision that made no reference to any
21   decisionmaker. Dkt. No. 42 at 9:14. In addition, the Court discounted any difference between
22   “as necessary” and “as advisable,” Dkt. No. 42 at 7:18-19, but did not seem to recognize that
23   Section 1321(d)(3) does not contain the term “as advisable.” 1 Rather, as EPA pointed out
24
25
     1 The Court stated that “EPA suggests that the difference between ‘as necessary’ and ‘as
26   advisable’ is significant.” Dkt. No. 42 at 7:17-19. What EPA actually stated was that “the text
27   of the CWA section at issue does not include the term ‘as necessary’ and the statu[t]e is
     significantly and materially different than TSCA. Section 311(d)(3) expressly states that EPA
28   ‘may, from time to time, as the [Administrator] deems advisable’ revise or amend the
     NCP.” Dkt. No. 28 at 6:15-18 (citing 33 U.S.C. § 1321(d)(3)).
                                                                      Case No. 3:20-cv-00670-WHO
                                          EPA’s Motion for Leave to file Motion For Reconsideration
                                                    -6-
         Case 3:20-cv-00670-WHO Document 47 Filed 07/22/20 Page 8 of 10




1    numerous times in its briefing, it is “as [the Administrator] deems advisable.” See Dkt. No. 16
2    at 3:12-16, 5:2-4, 6:22-25; Dkt. No. 28 at 4:20-25, 5:14-16, 6:16-18.
3                                             CONCLUSION
4             EPA respectfully submits that had the Court considered EPA’s dispositive legal argument
5    that the plain language of CWA Section 1321(d)(3) regarding the discretionary authority of the
6    Administrator, it would have found in favor of EPA and dismissed the First Cause of Action.
7    Because there was a failure on the part of the Court to address the arguments made by EPA in its
8    briefing, the Court should grant EPA leave to file a motion for reconsideration of the Court’s
9    Order.
10      Respectfully submitted this 22st day of July 2020.
11
12                                               JEFFREY BOSSERT CLARK
                                                 Assistant Attorney General
13                                               Environment and Natural Resources Division
14
                                                 By:    /s/ Mark Albert Rigau
15                                               MARK ALBERT RIGAU
                                                 Senior Trial Counsel
16                                               Environmental Defense Section
17                                               Environment and Natural Resources Division
                                                 United States Department of Justice
18                                               Counsel for Defendants
19
20
21
22
23
24
25
26
27
28

                                                                     Case No. 3:20-cv-00670-WHO
                                         EPA’s Motion for Leave to file Motion For Reconsideration
                                                -7-
         Case 3:20-cv-00670-WHO Document 47 Filed 07/22/20 Page 9 of 10




1                                        CERTIFICATE OF SERVICE
2           I certify that on July 22, 2020, I electronically filed the foregoing Notice of Motion and
3    Motion for Leave to File Motion for Reconsideration with the Clerk of the Court using the
4    CM/ECF system, which will send notification of such filing to all counsel and parties of record.
5           Dated: July 22, 2020                          By: /s/Mark Rigau
                                                                 Mark Rigau
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                     Case No. 3:20-cv-00670-WHO
                                         EPA’s Motion for Leave to file Motion For Reconsideration
                                                -8-
           Case 3:20-cv-00670-WHO Document 47 Filed 07/22/20 Page 10 of 10




 1
 2                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
 3
 4   ALERT PROJECT/EARTH ISLAND                           Case No. 3:20-cv-00670-WHO
 5   INSTITUTE; ALASKA COMMUNITY
     ACTION ON TOXICS; COOK
 6   INLETKEEPER; CENTER FOR                              [PROPOSED] ORDER
     BIOLOGICAL DIVERSITY; ROSEMARY
 7   AHTUANGARUAK; AND KINDRA
 8   ARNESEN,

 9                 Plaintiffs,
     vs.
10
11   ANDREW WHEELER, in his official capacity
     as Administrator of the United States
12   Environmental Protection Agency; and the
     UNITED STATES ENVIRONMENTAL
13
     PROTECTION AGENCY,
14
                    Defendants.
15
16
17           Based upon EPA’s motion for leave to seek reconsideration of the Court’s June 2, 2020
18   Order, Dkt. No. 42, and the files, records, and proceedings in this matter, good cause having
19   been shown, the Court grants EPA’s motion for leave to seek reconsideration. EPA shall file its
20   motion within 14 days of the date of this order.
21           IT IS SO ORDERED.
22   Dated: ________________
23
24                                                       ____________________________

25                                                       William H. Orrick
                                                         United States District Judge
26
27
28
